ADVISORY ACTION

Response to Amendment
Applicant's proposed amendments filed February 3, 2021 will be entered.  For the purposes of appeal:
the objection to Claim 11 would be withdrawn;
all rejections under 35 U.S.C. 112(b) would be withdrawn;
all outstanding rejections under 35 U.S.C. 112(d) would be withdrawn; 
a new rejection of Claim 13 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends would be set forth; and
all rejections under 35 U.S.C. 103 would be maintained.

Response to Arguments
Applicant's arguments filed February 5, 2021 have been fully considered but they are not persuasive.  Applicant argues that US 2016/0326330 to Schuette et al. does not teach a method of making a fine-celled polyurethane foam or a foam having an average cell size about 0.2 mm.  However, Schuette et al. does teach the foam is prepared in the presence of nucleating agents and that nucleating agents provide cell fineness enhancement (Paragraph 006 and 0029); it would then be the Office’s position that a .  
As indicated on at least pages 6 – 7 of the outstanding Final Office action, the Office does recognize the Schuette et al. is silent regarding the average cell size of the foam.  Nonetheless, the reference teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts, including a species of the instantly claimed Ostwald hydrophobe in an amount in the instantly claimed range.  Therefore, the claimed effects and physical properties - i.e. a fine-celled foam with the instantly claimed average cell size - would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Applicant is further advised that the reintroduction of siloxanes as suitable Ostwald hydrophobes in instant Claim 1 would likely result in reinstatement of at least 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1768